Case 3:19-cv-01071-RDM-CA Document 22 Filed 08/25/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MOHAMMAD SOHAIL SALEEM, : Civil No. 3:19-cv-1071
Plaintiff . (Judge Mariani)
V. .
CO! DOE, ef al,
Defendants
ORDER

AND NOW, this AS day of August, 2020, upon consideration of Defendant

 

Harry’s motion (Doc. 13) to dismiss, and the parties’ respective briefs in support of and
Opposition to said motion, and for the reasons set forth in the accompanying Memorandum,
IT IS HEREBY ORDERED THAT:

1. Defendant Harry's motion (Doc. 13) to dismiss is GRANTED. Defendant
Harry is DISMISSED.

2. The action against the John Doe Defendants is DISMISSED without prejudice
pursuant to Rule 4(m) of the Federal Rules of Civil Procedure. See FED. R.
Civ. P. 4(m).

3, The Clerk of Court is directed to CLOSE this case.

yy. Any appeal from this Order is DEEMED frivolous and not taken in good

faith. See 28 U.S.C. § 1915(a)(3),
| ee

Robert D. Mariéni
United States District Judge

 
